In a proceeding to review a determination of the State Rent Administrator granting the landlords’ application for a certificate- of eviction, for the purpose of providing an apartment in a multiple dwelling for use and occupancy by a resident superintendent, it appears that the landlords had been fined for not providing a resident superintendent, as required by section 83 of the Multiple Dwelling Law. The tenant appeals from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. (Matter of Gross v. McGoldrick, 283 App. Div. 1110, affd. 308 1ST. Y. 651.) Present — Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ. [See post, p. 864.]